Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

 This Subscription Agreement (the “Agreement”), dated as of the date set forth
on the Signature Page (the “Agreement”), is entered into by and between the
undersigned subscriber (the “Subscriber”) and Event Cardio Group Inc., a Nevada
corporation (the “Company”)

 

Preliminary Statement

 

The Company is offering up to 16,901,400 shares (the “Shares”) of its common
stock, par value $0.001 per share (the “Common Stock”), together with warrants
(the “Warrants”) to purchase an additional 10,000,0000 shares of common stock
(“the “Warrant Shares”), for a total purchase price of $CAN 1,500,000 (the
“Offering”). The Warrants, in the form annexed hereto as Exhibit A, may be
exercised for a period commencing on the date of issuance and ending on February
28, 2019, at an initial exercise price of $US 0.15 per share. Shares and
Warrants will be issued against payment of the purchase price therefor, which is
payable in monthly installments commencing on the date hereof and on the first
day of each calendar month thereafter starting with March 1, 2016 through and
including August 1, 2016, as indicated on Schedule I annexed hereto (“Schedule
I”), subject to the right of the Subscriber to prepay all or any portion of the
amount due hereunder.

 

Subscriber desires to purchase, and the Company is willing to sell to the
Subscriber, upon the terms and conditions stated in this Agreement, the number
of Shares (the “Purchased Shares”) and Warrants (“Purchased Warrants”) set forth
on the signature page hereto for the purchase price payable in Canadian dollars
set forth on the signature page (the “Purchase Price”).

 

The Company and the Subscriber are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Regulation
S, as promulgated by the United States Securities and Exchange Commission under
United States Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

 

ARTICLE I

PURCHASE OF SECURITIES

 

Section 1.1 Purchase of the Securities. Subject to the terms and conditions of
this Agreement, the Subscriber purchases from the Company, and the Company
agrees to issue and sell to the Subscriber the number of Shares and Warrants
identified on the signature page hereto for the Purchase Price set forth on the
signature page hereto. This Agreement shall not be binding upon the Company
until it has been accepted by the Company as evidenced by the Company’s
execution and delivery of this Subscription Agreement to the Subscriber.

 

The purchase and sale of the Purchased Shares and the Purchased Warrants will be
effected in tranches, with the purchase and sale of the initial tranche to occur
upon the Company’s acceptance of this Agreement against payment of the initial
installment of the Purchase Price, with the remaining Purchased Shares and
Purchased Warrants to be issued in the monthly increments indicated on Schedule
I corresponding to the monthly installments of the Purchase Price indicated
thereon. The Purchased Shares, Purchased Warrants and shares of Common Stock
issuable upon exercise of the Purchased Warrants (the “Purchased Warrant
Shares”) are referred to collectively herein as the “Purchased Securities”).

 

Section 1.2 Payment. Payment of the Purchase Price shall be made in wire
transfer of immediately available funds in installments as indicated on Schedule
I not later than the dates indicated thereon. If payment is not timely made, the
Company shall have the right to reject that portion of this subscription
notwithstanding the eventual payment of that installment of the Purchase Price.
Upon receipt of payment the Company will deliver to the Subscriber one or more
certificates evidencing the number of Purchased Warrants corresponding to that
portion of the Purchase Price indicated on Schedule I and instruct its transfer
agent to deliver to the Subscriber promptly thereafter one or more certificates
evidencing the Purchased Shares corresponding to that portion of the Purchase
Price indicated on Schedule I.

 

 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Subscriber that:

 

Section 2.1 Organization and Qualification. The Company is a corporation validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authorization to own its properties and to carry
on its business as now being conducted.

 

Section 2.2 Issuance of Securities. The issuance of the Securities in accordance
with the terms of this Agreement has been duly authorized and, upon issuance in
accordance with the terms hereof, shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof and the Purchased
Shares, and the Warrant Shares issuable upon exercise of the Purchased Warrants
in accordance with the terms thereof, shall be fully paid and non-assessable
with the Subscriber being entitled to all rights accorded to a holder of Common
Stock. Assuming the accuracy of the representations and warranties of the
Subscriber in Section 3.3 hereof, the offer and issuance by the Company of the
Securities is exempt from registration under the Securities Act.

 

 Section 2.3 SEC Reports.   The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

  

ARTICLE III

SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES

 

The Subscriber hereby represents and warrants to the Company:

 

Section 3.1 Authorization. The Subscriber has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Subscriber, will constitute a valid and legally binding obligation of the
Subscriber, enforceable in accordance with the terms hereof.

 

Section 3.2 No Public Sale or Distribution. The Subscriber is acquiring the
Securities in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act and the Subscriber does not have a present arrangement to effect any
distribution of the Securities, to or through any person or entity. The
Subscriber does not presently have any agreement or understanding, directly or
indirectly, with any person to distribute any of the Securities.

 

 



Section 3.3 Regulation S Exemption. (a) The Subscriber understands that the
Securities are being offered and sold in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Subscriber set forth
herein in order to determine the applicability of such exemptions and the
suitability of the Investor to acquire the Securities. In this regard, the
Subscriber represents, warrants and agrees that:

 

(a) The Subscriber is not a U.S. Person (as defined in the Securities Act) and
is not an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company and is not acquiring the Shares for the account or benefit of a U.S.
Person.

 

(b) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Subscriber was outside
of the United States.

 

(c) The Subscriber will not, during the period commencing on the date of
issuance of the Securities and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Securities in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S.

 

(d) The Subscriber will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Securities only pursuant to registration under
the Securities Act or an available exemption therefrom and, in accordance with
all applicable state and foreign securities laws.

 

(e) The Subscriber was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(f) Neither the Subscriber nor or any person acting on its behalf has engaged,
nor will engage, in any directed selling efforts to a U.S. Person with respect
to the Securities and the Subscriber and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(g) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(h) Neither the Subscriber nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities. The Subscriber agrees
not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(i) Each certificate representing the Securities shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

(A) “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

(B) “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

 



(q) The Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company, if any, in order to
implement the restrictions on transfer of the Securities set forth in this
Section.

 

 Section 3.4 Reliance on Exemptions. The Subscriber understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Subscriber's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Securities. Further, if this transaction is not being
conducted in accordance with Regulation S and Subscriber is an accredited
investor, in lieu of the legends set forth above, the certificates representing
the Securities will have a restrictive “Securities Act” legend imprinted thereon

 

Section 3.5 Information. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Securities and Exchange Commission to the SEC
Reports.  In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing and considered all factors
the Subscriber deems material in deciding on the advisability of investing in
the Securities. Subscriber has carefully read, and understands the information
in the SEC Reports. Neither such inquiries nor any other due diligence
investigations conducted by the Subscriber or its advisors, if any, or its
representatives shall modify, amend or affect the Subscriber's right to rely on
the Company's representations and warranties contained herein. The Subscriber
understands that its investment in the Securities involves a high degree of risk
and is able to afford a complete loss of such investment. The Subscriber has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

  

 

ARTICLE IV

MUTUAL REPRESENTATION AND WARRANTY

  

Section 4.1 No Broker of Finder. Each party represents and warrants to the other
that no person or entity is entitled to any broker’s, finder’s or similar fee in
connection with the transaction contemplated hereby.

 

ARTICLE V

PRE-EMPTIVE RIGHT

 

Section 5.1 Pre-emptive Right. The Company agrees that if at any time after the
date hereof and prior to August 31, 2017, it shall issue or agree to issue
shares of common stock or any other security or instrument exercisable for or
convertible into shares of common stock, other than i) shares issued pursuant to
any note, contract, option, warrant or security outstanding as of the date
hereof, including the 12% Convertible Promissory Note held by 2399371 Ontario
Inc. and ii) shares issued as compensation to employees, officers and directors,
the Subscriber shall have the right to participate in such offering (a
“Subsequent Offering”) and purchase such number of the securities or instruments
to be sold, upon the terms and conditions to be paid by the other participants
in the Subsequent Offering, as are necessary such that upon the purchase of such
securities and the conversion or exercise thereof, the Subscriber will own the
percentage of the number of outstanding shares of the common stock of the
Company after giving effect to such Subsequent Offering as is equal to the
percentage of the outstanding shares of common stock of the Company that the
Subscriber will own immediately after the purchase of the Purchased Shares. The
Company shall give the Subscriber not less than 15 days’ prior written notice of
any Subsequent Offering, which shall include a description of the terms and
conditions and the scheduled closing date thereof, and the Subscriber shall by
written notice the Company not later than two business prior to the scheduled
closing date shall indicate whether he desires to participate in that Subsequent
Offering.

 

The right granted in this Section 5.1 shall not apply after the Company has sold
in one or more transactions other than those referenced in clauses i) and ii)
above, common stock or securities exercisable for or convertible into common
stock for which it has received an aggregate of $10 million. Further, the right
granted hereby shall be void if the Subscriber does not acquire all of the
Purchased Shares provided for in this Agreement.

 

 

[Signature Page is on the Following Page]

 

 

 Signature Page to Subscription Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of February ,
2016.

 



Subscriber:     EVENT CARDIO GROUP, INC.               By:           John
Bentivoglio         President and CEO Tax ID #                            
Subscriber’s Address:        

  

 

Number of Shares of Common Stock*: 1,690,140

 

Number of Warrants*: 1,000,000

 

Purchase Price*: $CAN150,000

___

* The shares of Common Stock and Warrants will be issued, and payment of the
portion of the Purchase Price is due, in accordance with Schedule I.

 

 

 

SCHEDULE I

 

DATE  PAYMENT ($CAN)  # OF SHARES  # OF WARRANTS                 

Upon acceptance of subscription

  $33,500    377,481    223,300  March 1, 2016   32,500    366,157    216,600 
April 1, 2016   23,000    259,171    153,300  May 1, 2016   16,000    180,241  
 106,600  June 1, 2016   16,500    185,988    110,000  July 1, 2016   15,500  
 174,664    103,300  August 1, 2016   13,000    146,438    86,663 



 

